DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    COURTNAY E. MONTGOMERY,
                           Appellant,

                                     v.

                        JOHN CRAMER ET AL.,
                             Appellees.

                               No. 4D17-1371

                           [January 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Rosemarie     Scher,    Judge;    L.T.   Case     No.
2016GA000001XXXXNB.

  Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Palm
Beach Gardens, for appellant.

    Mitchell I. Kitroser and Kathryn Lewis Perrin of Kitroser & Associates,
North Palm Beach, Joseph John Farina and Duane Pinnock of Boyes,
Farina & Matwiczyk, P.A., Palm Beach Gardens, Edward Downey and R.
Lee McElroy, IV, of Downey McElroy, P.A., Palm Beach Gardens, Jones,
Foster, Johnston & Stubbs, West Palm Beach, and Andrew A. Harris and
Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm Beach,
for appellees.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.